Citation Nr: 1618636	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating prior to July 12, 2010 for post operative residuals of a left knee medial meniscectomy.  

2.  Entitlement to an evaluation in excess of 10 percent from July 12, 2010 to September 9, 2015, for post operative residuals of a left knee medial meniscectomy.  

3.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected left knee disability.  

5.  Entitlement to service connection for posttraumatic stress disorder.  

6.  Entitlement to service connection for gastroesophageal reflux disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and G.C.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.  

In a September 2011 administrative decision VA determined that the Veteran was not eligible for VA compensation benefits for the period of active duty from April 1985 to March 1987 due to receiving a bad conduct discharge.  Hence, any grant of compensation benefits may not be based on a disease or injury that was incurred or aggravated during this period.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the electronic file.  Following the hearing, the record was held open for 60 days.  The Veteran submitted additional medical evidence in April 2016 and waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his February 2016 Board hearing the Veteran testified that he was incarcerated from August 2011 to August 2013 at the California Rehabilitation Center in Norco, California, and from 1995 to 2001 at Ironwood State Prison in Blythe, California.  During his incarceration, he reportedly received treatment for his service-connected left knee disability.  He also testified that his right shoulder and right hip disorders were treated, and that he reinjured his right shoulder.  Although the Board held the record open an additional 60 days following the hearing to allow him time to obtain and submit supporting evidence, the medical records from these facilities have never been obtained and associated with the electronic file.  Since VA has notice of additional records that are potentially relevant to these claims on appeal, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015).  

A remand is also warranted to obtain a VA examination addressing whether any current right shoulder and/or hip disorder was incurred or aggravated during the appellant's qualifying term of active duty service, or whether either disorder was incurred or aggravated by his service connected left knee disability.  At the February 2016 hearing, the Veteran testified that his right shoulder and right hip disorders were caused by his service-connected left knee disability.  In support of his claim, the Veteran submitted an April 2016 medical statement from a VA physician who reported reviewing the appellant's history using a chart review and face-to-face examinations.  Based on this review he concluded that it was more likely than not that the Veteran's in-service left knee injury led to worsening of his right hip pain symptoms due to compensated gait, overuse and muscle deconditioning in setting of chronic left knee pain.  The physician added further that the appellant's chronic progressive shoulder pain is due to a shoulder sprain sustained at the same time as the in-service left knee injury.  

While the Board acknowledges this opinion, it is in part based on a "1987" injury.  As noted above, the character of the Veteran's service in 1987 precludes a grant of benefits for that period.  Moreover, it was not based on a complete record given that the appellant's medical records while incarcerated were not considered.  Hence, further development is required.

Finally, a remand is required for issuance of a statement of the case on the issues of entitlement to service connection for posttraumatic stress disorder and gastroesophageal reflux disease.  In August 2015, the Veteran expressed disagreement with a January 2015 rating decision that discussed the claims; however, no statement of the case has been issued addressing the claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left knee disability, as well his claimed right shoulder and hip disorders since his separation from service.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  A specific request must be made for all treatment records from the California Rehabilitation Center in Norco, California, from August 2011 to August 2013; and from Ironwood State Prison in Blythe, California, from 1995 to 2001.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2.  After all available records have been associated with the Veteran's electronic file, schedule the appellant for a VA orthopedic examination, to be conducted by a qualified examiner.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified right hip and right shoulder disorder.  For any diagnosed disorder the examiner must opine whether it is at least as likely as not that the disability began during active service or is related to any incident of service.  The examiner must also opine whether it is at least as likely as not that any diagnosed right shoulder and/or right hip disorder was caused by or permanently aggravated by his service-connected left knee disability.  A complete rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

3.  After the development requested has been completed, the Appeals Management Center (AMC)/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of Virtual VA, to include identify the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable.  

5.  Issue a statement of the case to the Veteran and his representative, addressing the issues of entitlement to service connection for posttraumatic stress disorder and gastroesophageal reflux disease.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should these issues be returned to the Board for further appellate consideration, if otherwise in order.  

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




